Garrison, J.
(dissenting). When a crowded trolley car stops to let off its passengers at a junction where all of its passengers must alight, it is a reasonable inference that the persons who were standing in the aisles of the car between the doors got out before a given person who was seated in the body of the car.
Where the person so seated was an elderly woman who kept her seat in the car until it stopped and who had first started to go out by the rear door and afterward when the front door was opened had gone out by that door, the above inference, nothing more appearing, is the only legitimate one.
So long as this inference obtains the plaintiff’s injury in being pushed from the front platform is no more referable to the fact that passengers had been standing during the trip than if that circumstance had existed upon a previous trip or upon a trip upon a previous day. With this inference in the case it will not be assumed without any proof, that the push that the plaintiff complains of was given by a passenger who had been unable to obtain a seat in the car, by reason of its crowded condition.
If the crowded condition of the car be eliminated from the *702legal consideration of the case, the plaintiff must rely upon the contention that the push could have been prevented by those in charge of the car by the exercise of reasonable care! To this the complete answer is that the daughter of the plaintiff who had got off the car in advance of her mother for the express purpose of helping her to alight, and who was waiting for that purpose, saw no such circumstance. A circumstance of this nature that escaped the individual attention of this daughter will not, without a shadow of testimony, be deemed to have been discoverable by the agents of the company in their general exercise of a reasonable care. I shall vote to affirm the verdict directed by the trial judge.
For affirmance—Depue (Chief Justice), Yah Syckel, Garrison, Gummere, Hendrickson, Yoorhees. 6.
For reversal—Magie (Chancellor), Dixon, Ludlow, Collins, Bogert, Adams, Yredenbukgh. 7.